TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                     NO. 03-05-00748-CV
                                      444444444444444


                                   In the Interest of J. A. S.


 44444444444444444444444444444444444444444444444444444444444444444
    FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
     NO. 12,847, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               David William Socha, the father of J.A.S., brought this appeal from a suit to modify

the parent-child relationship. He has now filed an unopposed motion to dismiss, stating that he no

longer desires to pursue this appeal. Accordingly, we grant the motion to dismiss this appeal. See

Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices B. A. Smith, Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: April 21, 2006